Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 08, 2017

The Court of Appeals hereby passes the following order:

A17E0052. COMPTON v. THE STATE.

      Cynthia Lain has filed an emergency motion seeking a writ of supersedeas
pending her appeal of the trial court’s orders finding her in contempt of court and
ordering her jailed for an unspecified period of time. Lain filed notices of appeal and
motions for supersedeas under OCGA § 5-6-13 (a), but the trial court did not grant
the motions for supersedeas.
      After reviewing the pleadings and documents provided by Lain, her emergency
motion for supersedeas is GRANTED pending disposition of her appeal.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/08/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.